Citation Nr: 1037837	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  07-27 856A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for asthma.

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for hypertension.  


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1967 to July 1969.  

This matter came to the Board of Veterans' Appeals (Board) from 
an April 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California.  This 
matter was remanded in March 2010.  A review of the record shows 
that the RO has complied with all remand instructions to the 
extent possible.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a hearing before the Board in August 
2010.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified at the August 2010 Board hearing that he 
has recently been treated by Dr. L. and Dr. J.  It does not 
appear that records from Dr. L. have been requested, and the most 
recent treatment records from Dr. J. are dated in 2007.  
Appropriate action is therefore necessary to fully assist the 
Veteran.   See generally 38 C.F.R. § 3.159.

The Veteran was diagnosed with bronchial asthma in service in 
June 1969.  The Veteran testified at the August 2010 Board 
hearing that he was given steroids in service which can cause 
hypertension and heart problems.  Private treatment records dated 
since May 2000 reflect that the Veteran has been assessed with 
heart problems.  Moreover, the Veteran has stated that he has had 
asthma since service.  In light of the foregoing, VA examinations 
and opinions (based on a review of the claims file) are necessary 
to comply with 38 C.F.R. § 3.159(c)(4) (2009).  



Accordingly, the case is REMANDED for the following actions:

1.  Based on the Veteran's statements at 
the August 2010 Board hearing, the RO 
should obtain treatment records from Dr. L. 
and Dr. J.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.  

2.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of any current asthma.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current asthma is 
related to service.  

3.  The Veteran should be scheduled for a 
VA heart examination to determine the 
nature and etiology of any current heart 
disability and hypertension.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining the 
Veteran, the examiner should offer opinions 
as to whether it is at least as likely as 
not (a 50% or higher degree of probability) 
that any current heart disability and 
hypertension are related to service.  

4.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims 
of service connection for asthma, a heart 
disability, and hypertension.  Unless the 
benefits sought are granted, the Veteran 
should be furnished a supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


